Citation Nr: 1022934	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen




INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio and a May 2008 rating action of the RO in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  In an unappealed rating action dated in February 2005, 
the Cleveland RO confirmed a prior denial of service 
connection for hearing loss and also denied service 
connection for tinnitus.

2.  Evidence received since the February 2005 rating decision 
raises a reasonable possibility of substantiating the claims 
for service connection for hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The February 2005 rating action, which confirmed a prior 
denial of service connection for hearing loss and which 
denied service connection for tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2009).  

2.  The evidence received since the February 2005 rating 
action is new and material, and the claims for service 
connection for hearing loss and tinnitus are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issues of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claims for service 
connection for hearing loss and tinnitus, no further 
discussion of the VCAA is required with respect to these 
issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

In October 1974, the Veteran filed a claim of, inter alia, 
service connection for hearing loss.  That claim was denied 
in a January 1975 rating decision by the RO in Cleveland, 
Ohio.  The Veteran did not appeal that decision; thus, the 
decision is final.  In March 2004, the Veteran filed a 
petition to reopen his previously denied claim of service 
connection for hearing loss and a claim of service connection 
for tinnitus.  Although the claim of service connection for 
hearing loss was reopened, both claims were denied on the 
merits in a February 2005 rating decision by the RO in 
Cleveland, Ohio.  The Veteran did not appeal that decision; 
thus, the decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the February 2005 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the February 2005 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from Lima Urology dated in October 
1992; medical treatment records from a Dr. R. dated from 
April 1981 to December 1983; VA examination reports dated in 
December 1974, November 2004, and December 2004; and 
statements from the Veteran and his representative.

In denying the claim in February 2005, the RO found that the 
evidence of record did not show a nexus between the claimed 
disabilities and an in-service injury or disease.  Indeed, 
and of particular importance to the RO in February 2005, was 
the November 2004 VA examiner's opinion that the Veteran's 
"current hearing loss and tinnitus are less likely as not a 
result of military noise exposure."  Consequently, in order 
for the claim to be reopened, new and material evidence must 
be received that pertains to the nexus element of a service 
connection claim.

New evidence added to the record since the February 2005 
decision includes:  medical treatment records from the Dayton 
VAMC dated in September 2008; medical treatment records from 
Hearing & Balance Center dated in February 2008; and 
statements from the Veteran and his representative.

A review of the new evidence reveals a September 2008 
otolaryngology consult from the Dayton VAMC that indicates 
that the Veteran reported "hearing loss since 1967 when a 
500lb bomb went off close to him."  The report also 
indicates a diagnosis of asymmetric sensorineural hearing 
loss and a history consistent with acoustic trauma.  
Additionally, the new evidence includes a February 2008 
audiological examination report from Hearing & Balance 
Center.  That report indicates that the Veteran reported 
combat noise exposure in service and a diagnosis of bilateral 
sensorineural hearing loss.  The examiner noted "hearing 
loss is suspicious of noise exposure" and "hearing loss 
does appear to be noise induced."

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  In addition, the Board finds that the 
additional evidence is material.  In particular, in the 
February 2008 private audiological evaluation report, an 
examining audiologist concluded that the Veteran's hearing 
loss is "suspicious of noise exposure" and that his hearing 
loss "does appear to be noise-induced."  Further, at that 
time, the Veteran continued to describe constant buzzing and 
ringing sensations in his ears.  Of particular importance to 
the Board in this regard is the fact that, although the 
examiner did not specifically associate either the Veteran's 
hearing loss or tinnitus to any acoustic trauma to which he 
sustained during service, at that evaluation the Veteran only 
described in-service exposure to noise (including infantry 
noise in 1968).  The specifically denied any post-service 
noise exposure.  

The February 2008 private audiological evaluation report is 
clearly probative because it provides, for the first time, 
competent evidence of a possible relationship between the 
Veteran's hearing loss and tinnitus and his active duty.  
Thus, the Board finds that the additional evidence received 
since the last prior final denial of service connection for 
hearing loss and tinnitus in February 2005 raises a 
reasonable possibility of substantiating these issues.  See 
38 C.F.R. § 3.156(a) (2009).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen these 
claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material sufficient to reopen a claim for service 
connection for hearing loss having been received, the appeal 
is granted to this extent.  

New and material sufficient to reopen a claim for service 
connection for tinnitus having been received, the appeal is 
granted to this extent.  


REMAND

As new and material evidence has been received that is 
sufficient to reopen the previously denied claims for service 
connection for hearing loss and tinnitus, the Board must now 
consider the de novo issues of entitlement to service 
connection for these disabilities.  In this regard, the Board 
has considered the Veteran's assertions that he sustained 
acoustic trauma during his active duty.  Indeed, available 
service personnel records indicate that the Veteran's 
military occupational specialty was that of a light weapons 
infantryman and that he received the Combat Infantryman's 
Badge.  Consequently, the Board concedes the Veteran's 
in-service acoustic trauma.  

Furthermore, post-service medical records confirm diagnoses 
of hearing loss and tinnitus.  In addition, as discussed in 
the prior portion of this decision, a private examining 
audiologist concluded in February 2008 that the Veteran's 
"hearing loss does appear to be noise-induced."  The Board 
acknowledges that this conclusion is somewhat hypothetical 
and, in any event, does not discuss the etiology of the 
Veteran's tinnitus.  

Accordingly, the Board finds that a remand of the Veteran's 
hearing loss and tinnitus claims is necessary to accord the 
agency of original jurisdiction an opportunity to schedule 
the Veteran for a pertinent VA examination.  The purpose of 
the evaluation conducted pursuant to this Remand is to 
determine, to the extent possible, the etiology of the 
Veteran's diagnosed hearing loss and tinnitus-to include 
whether such disabilities are consistent with his conceded 
in-service acoustic trauma.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Also, on remand, records of ongoing hearing loss and tinnitus 
treatment and evaluation should be obtained and associated 
with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 
2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his 
representative a corrective VCAA 
notification letter regarding the claims 
for service connection for hearing loss 
and tinnitus.  

2.  After procuring the appropriate 
release of information forms, procure 
copies of records of any hearing loss and 
tinnitus treatment or evaluation that the 
Veteran may have received since February 
2008.  Associate all such available 
records with the claims folder.  If any 
such documents are not available, that 
fact should be noted in the claims file.  

3.  Also, obtain copies of records of any 
hearing loss and tinnitus treatment or 
evaluation that the Veteran may have 
received at the VA Medical Center in 
Dayton, Ohio since September 2008.  
Associate all such available records with 
the claims folder.  

4.  Then, schedule the Veteran for a VA 
audiological examination to determine 
the nature, extent, and etiology of his 
hearing loss and tinnitus.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or tests, including 
audiological testing, should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any hearing loss and tinnitus 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorders had their clinical 
onset in service or are otherwise 
related to active duty, including the 
conceded in-service acoustic trauma.  
Complete rationale should be given for 
all opinions expressed.  

5.  Following completion of the above, 
readjudicate the claims for service 
connection for hearing loss and 
tinnitus.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


